DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/23/2021, with respect to specification: Abstract have been fully considered and are persuasive.  The objection of specification: Abstract has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/23/2021, with respect to claims 1, 17, and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) as being indefinite for reciting “become smaller.” of claims 1, 17, and 19 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 11/23/2021, with respect to claims 1, 5, 6, 8, 9, 17, and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2018/0084584 (“Umehara’) in view of U.S. Publication No. 2014/0177461 (“Seyedmehdi’) and U.S. Publication No. 2020/0015219 (“Asterjadhi’)  of claims 1, 5, 6, 8, 9, 17, and 19 has been withdrawn. 
Applicant’s arguments, see page 12, filed 11/23/2021, with respect to claim 7 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 as being unpatentable over Umehara, Seyedmehdi, and Asterjadhi further in view of U.S. Publication No. 2020/0154443 (“Patil”) of claims 7 has been withdrawn. 

Allowable Subject Matter
Claim 1, 17, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “a first control unit configured to perform control to decrease a transmission output of the second apparatus when a value indicated by the first information is greater than a predetermined value, and perform control to increase the transmission output of the second apparatus when the value indicated by the first information is less than the predetermined value; and a second control unit configured to perform control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the transmission output controlled by the first control unit performs, in parallel, communication with the first apparatus via the plurality of transmission channels using distributed multi-input and multi-output (MIMO) complying with IEEE 802.11be standard“ as the prior art of record in stand-alone nor in combination read into the amended claim.  The following references illustrate the art as of the application date.  The coordinated control of configuration parameter such as power control across parallel communication devices is not explicitly indicated in the art of record and the additional references such as US-20200052832-A1 to Tian discloses usage of different feedback controls to control configuration parameters in this case using HARQ feedback; US-20200396695-A1 to Bhushan discloses the controlling of transmission power across basic service sets only disclose parts of the disclosed claim.
Claims 5-6, and 7-10 are allowed as they depend from an allowed claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO Form PTO-892: US-20200052832-A1 to Tian discloses usage of different feedback controls to control configuration parameters in this case using HARQ feedback; US-20200396695-A1 to Bhushan discloses the controlling of transmission power across basic service sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476